JUDGE HARDIN
delivered the opinion of the court.
If the order of the Jefferson. County Court, made under the provisions of the acts of 1854 and 1868, appointing the appellee an assistant constable for the district called Woods’s precinct, in Jefferson County, was such as to constitute him a civil officer within the meaning of the constitution, if he was eligible to the office in that district, it does not import an appointment of the appellee to the office of constable for the third district in the city of Louisville, to which the appellant was entitled, although, as an incident to said appointment, the appellee might act as a constable in the city of Louisville.
It seems to us therefore that whether or not the commonwealth might have maintained this action against the appellee, under the provisions of sections 582 of the Civil Code, to prevent him from usurping the office, as the appellant was not entitled to the office of constable for Woods’s precinct, he was not authorized to do so, and his petition was properly dismissed.
Wherefore the judgment is affirmed.